—In an action to recover damages for personal injuries, etc., the appeals are from an order of the Supreme Court, Queens County, dated December 8, 1977, which granted the plaintiffs’ motion to amend the ad damnum clause from $500,000 to $1,000,000. Order reversed, with one bill of $50 costs and disbursements to the appellants appearing separately and filing separate briefs, and motion denied. There was a two-year delay in making the motion to amend the ad damnum clause. Although no new facts were discovered, a new attorney is of the opinion that plaintiffs’ damages exceed $500,000. The original demand appears sufficient to compensate the infant plaintiff for her injuries which are primarily cosmetic. Under the circumstances presented, it was an abuse of discretion to grant the motion. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.